DISSENTING OPINION BY
Judge SMITH-RIBNER.
I respectfully dissent from the decision to vacate the order issued by the Allegheny County Court of Common Pleas, dismissing the statutory appeal by the Pennsylvania Power Company (Penn Power) from a decision of the Township of Pine (Township) to deny Penn Power’s application for a “street opening permit,” and to transfer this case to the Public Utility Commission. As indicated, the Township and the Southridge Estates developer en*1256tered into an agreement May 28, 2002 requiring “all existing utility service lines and all new utility service lines for and to the Development to be relocated underground or situate underground” and stating that “no additional utility poles shall be installed in Pine to service this Development.” The Township approved the development plan (91 lots with 16 in the Township) providing that “all utilities shall be located underground.” Penn Power proposed to install 5 wooden poles for overhead electric lines on the right-of way of Mt. Pleasant Road allowing for a “loop feed” within the development.
Before the trial court, Penn Power presented testimony to show that all of its main feeder distribution lines were overhead; that installation of a main feeder line underground would be costly; and that it did not have trained personnel to install, maintain and repair an underground service line. The projected cost for installing an underground service line was $350,000 as compared to $30,000 for installing an overhead service line. The trial court rejected Penn Power’s claim that it could not install the line underground and dismissed its argument that installation was not “practicable” under 52 Pa.Code § 57.84, which provides:
Whenever the distance from the end of the utility’s existing distribution line to the boundary of the development is 100 feet or more, the 100 feet of new distribution line nearest to but outside the boundary shall be installed underground if practicable; and whenever the distance is less than 100 feet from the boundary, all of the new distribution line nearest to but outside the boundary shall be installed underground if practicable. The installation required by this section shall be provided by the utility, without cost to the applicant.
The trial court indicated that Penn Power belongs to a compact of utility providers and that it had the means available for the underground installation.
The trial court relied upon Duquesne Light Co. v. Borough of Monroeville, 449 Pa. 573, 298 A.2d 252 (1972), holding that, although the Public Utility Commission has exclusive jurisdiction over implementation of the Public Utility Code, boroughs may define by ordinance reasonable underground wiring districts with ultimate authority in the Commission over implementation, including matters such as timing, feasibility and project costs. The trial court concluded that the Township’s action is not preempted, and it noted that the Commission declined jurisdiction over Penn Power’s request for a declaratory order and that it proposed to place overhead lines on the street right-of-way owned by the Township.
I agree with the Township that the trial court did not err in this matter because the issue of whether conditions imposed by the Township are reasonable is a decision ultimately to be made by the court. The trial court held that Penn Power was subject to 52 Pa.Code § 57.84 and that the Township is not precluded from exercising reasonable discretion in deciding whether to grant or to deny a permit. Moreover, Penn Power never indicated that it could not install the service lines underground; Penn Power was aware of the developer’s agreement; Penn Power failed to submit information on the tree removal issue; and it failed to include other pertinent information such as the location of poles and length of the proposed line in violation of Section 72-22(D) of the Township Code. The Township provided testimony that placement of poles néar the paved cartway would pose a detriment to the safety of motorists. Regardless of whether the Township had the authority to require the underground installation, Penn Power has failed to meet all of the reasonable requirements of the Township Code. There*1257fore, because the trial court neither abused its discretion nor committed an error of law, I would affirm its order dismissing the statutory appeal filed by Penn Power.